OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
While defendants urge that it was error to allow plaintiffs medical expert to express opinions on the very questions to be resolved by the jury, their general objections were insufficient to preserve a law issue for our review (see, Matter of Gonzalez v State Liq. Auth., 30 NY2d 108, 112-113; Wightman v Campbell, 217 NY 479, 482-483).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed, with costs, in a memorandum.